DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the front multiplexer comprises: a first-multiplexer configured to select the 2M touch electrodes from among the N touch electrodes, and to set a differential sensing region; M second-multiplexers corresponding to the M sensor sensing units, and configured to group the 2M touch electrodes into M touch electrode pairs; andU.S. Patent Application No. 16/712,015Page 3 M third-multiplexers corresponding to the M sensor sensing units, and configured to selectively connect two touch electrodes included in each of the M touch electrode pairs to a sensing input end and a reference input end of a differential amplifier included in each of the M sensor sensing units.
Han discloses connecting touch sensors to a differential amplifiers with a multiplexer ([0041, 0056-0065], See Figs. 5-7), but fails to disclose first-multiplexer selecting 2M touch electrodes to set a differential sensing region, second-multiplexers configured to group 2M touch electrodes and third-multiplexers selectively connecting two touch electrodes in each of the touch electrode pairs to a differential amplifier. 

As per claim 15, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the front multiplexer comprises: a first-multiplexer configured to select the 2M touch electrodes from among the N touch electrodes, and to set a differential sensing region; M second-multiplexers corresponding to the M sensor sensing units, and configured to group the 2M touch electrodes into M touch electrode pairs; and M third-multiplexers corresponding to the M sensor sensing units, and configured to selectively connect two touch electrodes included in each of the M touch electrode pairs to a sensing input end and a reference input end of a differential amplifier included in each of the M sensor sensing units.
Han discloses connecting touch sensors to a differential amplifiers with a multiplexer ([0041, 0056-0065], See Figs. 5-7), but fails to disclose first-multiplexer selecting 2M touch electrodes to set a differential sensing region, second-multiplexers configured to group 2M touch electrodes and third-multiplexers selectively connecting two touch electrodes in each of the touch electrode pairs to a differential amplifier. Krah004 discloses touch electrodes and sensing amplifiers may be connected one to one to sense touch simultaneously ([0058]), but fails to disclose first-multiplexer selecting 2M touch electrodes to set a differential sensing region, second-multiplexers configured to group 2M touch electrodes and third-multiplexers selectively connecting two touch electrodes in each of the touch electrode pairs to a differential amplifier. Kang discloses row scanning and the multiplexer would change the first electrode to determine if a touch occurred ([0032], See Fig. 8), but fails to disclose first-multiplexer selecting 2M touch electrodes to set a differential sensing region, second-multiplexers configured to group 2M touch electrodes and third-multiplexers selectively connecting two touch electrodes in each of the touch electrode pairs to a differential amplifier. Krah177 discloses turning on switch elements on the basis of register values stored in a switch enable register ([0105]), but fails to disclose first-multiplexer selecting 2M touch electrodes to set a differential sensing region, second-multiplexers configured to group 2M touch electrodes and third-multiplexers selectively connecting two touch electrodes in each of the touch electrode pairs to a differential amplifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856. The examiner can normally be reached Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624